Citation Nr: 1121417	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  11-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for idiopathic fibrosing mediastinitis.

2.  Entitlement to service connection for idiopathic fibrosing mediastinitis.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

Following the RO certification of this appeal to the Board in February 2011, the Veteran submitted additional evidence.  However, he waived his right to have the RO initially consider this evidence in a May 2011 statement from his representative.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a May 2011 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 1997 Board decision denied service connection for the Veteran's idiopathic fibrosing mediastinitis.

2.  An unappealed January 2007 rating decision declined to reopen the Veteran's claim for service connection for idiopathic fibrosing mediastinitis.

3.  The evidence pertaining to the Veteran's idiopathic fibrosing mediastinitis submitted subsequent to the January 2007 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

4.  The Veteran's current idiopathic fibrosing mediastinitis is shown to be etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision that denied service connection for idiopathic fibrosing mediastinitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The January 2007 rating decision that declined to reopen the Veteran's claim for service connection for idiopathic fibrosing mediastinitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for idiopathic fibrosing mediastinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for the Veteran's idiopathic fibrosing mediastinitis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A January 1997 Board decision denied service connection for idiopathic fibrosing mediastinitis, and the Veteran was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the evidence did not establish that his claim was "well-grounded," since the evidence did not demonstrate that the Veteran's current idiopathic fibrosing mediastinitis occurred during his active military service. 

In January 2007, a rating decision declined to reopen the Veteran's claim for service connection for idiopathic fibrosing mediastinitis.  The Veteran's claim was denied because the evidence did not demonstrate that the Veteran's idiopathic fibrosing mediastinitis occurred during his active military service.  The Veteran was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In October 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for idiopathic fibrosing mediastinitis.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, VA and private medical records, lay statements from the Veteran and his representative, and Internet articles have been added to the record since the January 2007 denial.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

The evidence is also material.  As noted above, a review of the January 2007 rating decision reveals that the Veteran's claim for service connection was denied because the evidence did not demonstrate that the Veteran's idiopathic fibrosing mediastinitis occurred during his active military service.  Since that time, a private physician, Dr. L.M.G., reviewed the Veteran's claims file and submitted a November 2010 statement in which he finds that, "it is at least as likely as not that [the Veteran's] fibrosing mediastinitis was caused by exposure to the Histoplasma fungus while stationed at Fort Knox, Kentucky."  There is no negative nexus evidence in the claims file.  All of this bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the claim.  

For these reasons, the Veteran's claim for service connection for idiopathic fibrosing mediastinitis is reopened.

Service Connection

As previously stated, to establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of idiopathic fibrosing mediastinitis, recently documented in a May 2007 private medical treatment report.

In regards to an in-service incurrence, the Veteran asserts that while he was stationed at Fort Knox in Kentucky, he contracted a lung fungus that developed into his current idiopathic fibrosing mediastinitis.  His entrance examination was devoid of documentation of any complaints of or treatment for a respiratory or pulmonary problem.  His service treatment records (STRs) do not document any respiratory or pulmonary problems.  However, his personnel records do document that he was stationed at Fort Knox in Kentucky for a portion of his active military service.  The Veteran's military service ended in July 1980.  

As for a medical nexus opinion, the file contains one positive nexus opinion.  Specifically, Dr. L.M.G., a private physician with the Center for Pulmonary Medicine, reviewed the Veteran's claims file and submitted a November 2010 statement in which he determined that, "it is at least as likely as not that [the Veteran's] fibrosing mediastinitis was caused by exposure to the Histoplasma fungus while stationed at Fort Knox, Kentucky."  Dr. L.M.G. based this opinion on the Veteran's STRs and the medical literature.  Dr. L.M.G. attached the medical literature and his credentials to the medical opinion he submitted to VA.  In April 2011, Dr. L.M.G. included an addendum opinion, in which he stated that his November 2010 conclusions were also supported by data related to "Black Bird and Starling Winter Roosts in Kentucky and Tennessee."  Specifically, Dr. L.M.G. indicated that the roosting results show the densest area of Histoplasma is in Kentucky, right around Fort Knox.  The claims file does not contain any negative nexus opinions.  The Veteran has never been afforded a VA examination for his claim.  The Board finds that the evidence currently of record is sufficient to decide the Veteran's claim on the merits, and therefore the Veteran does not need to be afforded a VA examination.

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his current idiopathic fibrosing mediastinitis, persuades the Board that the Veteran's current idiopathic fibrosing mediastinitis is, in fact, related to his active military service.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for idiopathic fibrosing mediastinitis is reopened.

The claim for service connection for idiopathic fibrosing mediastinitis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


